DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 and 13-22 in the reply filed on 29 April 2022 is acknowledged.  Claims 11 and 12 are withdrawn from consideration.

Specification
The abstract of the disclosure is objected to because in the first sentence, “though” should apparently read –through--.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-3, 6, 8, 13-15 and 18 are objected to because of the following informalities: at line 6 of claim 1, “distributions;” should apparently read –distributions; and--.
At line 1 of claim 2, “the three-dimensional anatomy maps” should apparently read –the one or more three-dimensional anatomy maps--.  
At line 1 of claim 3, “the three-dimensional anatomy maps” should apparently read –the one or more three-dimensional anatomy maps--.  
At line 2 of claim 6, “training data,” should apparently read –training data, and--.
At line 2 of claim 8, “invertable” should apparently read –invertible--.
At line 3 of claim 13, “the three-dimensional images” should apparently read –the one or more three-dimensional images--.  
At line 8 of claim 13, “one or more three-dimensional dose distributions” should apparently read –the one or more three-dimensional dose distributions--.  
At line 1 of claim 14, “the three-dimensional anatomy maps” should apparently read –the one or more three-dimensional anatomy maps--.  
At line 1 of claim 15, “the three-dimensional anatomy maps” should apparently read –the one or more three-dimensional anatomy maps--.  
At line 2 of claim 18, “training data,” should apparently read –training data, and--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a function of the distribution being at least a square and an exponential [0134], does not reasonably provide enablement for a function of the distribution being any invertable math function or the combination of “at least a square, an exponential and any invertable mathematical function” as recited in claim 8.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification provides an example of a mean squared error to minimize differences [0134], however no working examples cover any invertable mathematical function”.  Furthermore, one of ordinary skill in the art could not contemplate the myriad “invertable mathematical functions” which would require undue experimentation on behalf of one of ordinary skill in the art.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 11 of claim 1, it is unclear if “a three-dimensional dose distribution” is the same as or different than “one or more three-dimensional dose distributions” recited at lines 5-6.
Claim 1 at line 11 recites the limitation "the neural network predictions".  There is insufficient antecedent basis for this limitation in the claim.
At line 2 of claim 2, it is unclear if “one or more medical images” is the same as or different than “one or more three-dimensional medical images” at line 3 of claim 1.
Claim 2 at line 2 recites the limitation "the patient".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 at line 3 recites the limitation "the treatment targets".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 at line 3 recites the limitation "the structure".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3 at line 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 at line 1 recites the limitation "the trained neural network".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is –the trained neural network model--.
In claim 4, it is unclear if “a three-dimensional map of fluence” is the same as or different than “a fluence map” recited at line 8 of claim 1.
Claim 5 at line 1 recites the limitation "training the neural network model".  There is insufficient antecedent basis for this limitation in the claim as claim 1 only recites that the image processing device is “configured to train…”.  
Regarding claim 5, the grammar is unclear at lines 1-2 because it appears that further limiting “training the neural network model” to comprise something would be a step or action, however it “comprises the imaging processing device configured to:…” which is indefinite.  
Claim 5 at line 7 recites the limitation "the expected three-dimensional dose distributions".  There is insufficient antecedent basis for this limitation in the claim.  
At line 9 of claim 5, it is unclear which “expected three-dimensional dose distribution” is being referenced as line 7 recites a plurality of them (“expected three-dimensional dose distributions”).  
Claim 5 at line 10 recites the limitation "the neural network".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 at line 10 recites the limitation "the neural network weights and biases".  There is insufficient antecedent basis for this limitation in the claim.  
Claim 5 at line 14 recites the limitation "the trained neural network”.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 5 at line 10 recites the limitation "the differences between the predicted dose distribution and the expected dose distribution".  There is insufficient antecedent basis for this limitation in the claim.  
Claim 6 is indefinite as line 1 recites “a second set of training data” however the prior claims upon which it depends do not appear to recite a first set of training data.  
Claim 7 at line 2 recites the limitation "the radiation therapy device".  There is insufficient antecedent basis for this limitation in the claim.  
In claim 8, it is unclear if “the dose distribution” references “a predicted dose distribution” recited at line 8 of claim 5 or “the expected dose distribution(s)” recited in claim 5 or “the one or more three-dimensional dose distributions” of claim 1.
Claim 9 at line 1 recites the limitation "testing the trained neural network model".  There is insufficient antecedent basis for this limitation in the claim.  
  At lines 4-6 of claim 9, it is unclear if “patient records…a population of patients…medical images….specific anatomical structures…expected dose distributions” are the same as or different than those recited at lines 6-7 of claim 5.
At line 7 of claim 9, it is unclear if “a predicted dose distribution” is the same as or different than “a predicted dose distribution” recited at line 8 of claim 5.  
Claim 10 at line 1 recites the limitation "the neural network".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 at line 8 recites the limitation "the neural network".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is –the neural network model--.
At line 9 of claim 13, it is unclear if “a three-dimensional dose distribution” is the same as or different than “one or more three-dimensional dose distributions” recited at line 8.
Claim 13 at line 9 recites the limitation "the neural network predictions".  There is insufficient antecedent basis for this limitation in the claim.
At line 2 of claim 14, it is unclear if “one or more medical images” is the same as or different than “one or more three-dimensional medical images” at line 2 of claim 13.
Claim 14 at line 3 recites the limitation "the patient".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 at line 3 recites the limitation "the structure".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15 at line 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 16, it is unclear if “a three-dimensional map of fluence” is the same as or different than “a fluence map” recited at line 6 of claim 13.
Claim 17 at line 1 recites the limitation "training the neural network model".  There is insufficient antecedent basis for this limitation in the claim as claim 13 only recites “training…the neural network…"  
Claim 17 at line 2 recites the limitation "the image processing device".  There is insufficient antecedent basis for this limitation in the claim.  
Regarding claim 17, the grammar is unclear at lines 1-2 because it appears that further limiting “training the neural network model” to comprise something would be a step or action, however it “comprises the imaging processing device configured to:…” which is indefinite.  
Claim 17 at line 7 recites the limitation "the expected three-dimensional dose distributions".  There is insufficient antecedent basis for this limitation in the claim.  
At line 9 of claim 17, it is unclear which “expected three-dimensional dose distribution” is being referenced as line 7 recites a plurality of them (“expected three-dimensional dose distributions”).  
Claim 17 at line 10 recites the limitation "the neural network weights and biases".  There is insufficient antecedent basis for this limitation in the claim.  
Claim 17 at line 10 recites the limitation "the differences between the predicted dose distribution and the expected dose distribution".  There is insufficient antecedent basis for this limitation in the claim.  
Claim 18 is indefinite as line 1 recites “a second set of training data” however the prior claims upon which it depends do not appear to recite a first set of training data.  
Claim 19 at line 2 recites the limitation "the radiation therapy device".  There is insufficient antecedent basis for this limitation in the claim.  
In claim 20, it is unclear if “the dose distribution” references “a predicted dose distribution” recited at line 8 of claim 17 or “the expected dose distribution(s)” recited in claim 17 or “the one or more three-dimensional dose distributions” of claim 13.
Claim 21 at line 1 recites the limitation "testing the trained neural network model".  There is insufficient antecedent basis for this limitation in the claim.  
  At lines 4-6 of claim 21, it is unclear if “patient records…a population of patients…medical images….specific anatomical structures…expected dose distributions” are the same as or different than those recited at lines 6-7 of claim 17.
At line 7 of claim 21, it is unclear if “a predicted dose distribution” is the same as or different than “a predicted dose distribution” recited at line 8 of claim 17.  
Claim 22 at line 1 recites the limitation "the neural network".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 13-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore et al. (WO 2016/081916).  Regarding claim 1, Moore et al. (hereinafter Moore) discloses a radiation therapy treatment system to predict a radiation therapy dose [0016], comprising: an image acquisition device to acquire one or more three-dimensional medical images [0077]; a non-transitory machine-readable medium to store the one or more three-dimensional medical images, a neural network model, one or more three-dimensional anatomy maps and one or more three-dimensional dose distributions ([0015], [0036], [0079] and [0083]); and an image processing device configured to: train the neural network model to predict at least one of a fluence map and dose map based on the one or more three-dimensional medical images and the one or more three-dimensional anatomy maps (Figs. 5 and 6, [0071] and [0103]); and generate a three-dimensional dose distribution based on the neural network predictions (Fig. 6; [0104], [0071], [0073] and [0086]).  Regarding claim 2, the three-dimensional anatomy maps correspond to one or more medical images and indicate locations of anatomical structures of the patient and locations of the treatment targets (Fig. 5; [0086] and [0089]).  Regarding claim 3, the three-dimensional anatomy maps comprise at least one of an image contour, a contoured surface in space, a map of functional anatomy, a binary mask corresponding to the structure, and a function of the structure such as a signed distance map (Fig. 5; [0086] and [0089]). Regarding claim 4, the trained neural network model provides a three-dimensional map of fluence (Fig. 6 and [0086]).  Regarding claim 5, the image processing device is further configured to: (a) initialize the neural network model with an initial layer configuration, an initial connection configuration, an initial set of weights, and an initial set of biases (Fig. 8; [0104] and [0106]); (b) input training data to the initialized neural network model, the training data comprising patient records from a population of patients that include medical images, specific anatomical structures, and the expected three-dimensional dose distributions ([0103]-[0106] and Fig. 9A); (c) receive a predicted dose distribution from the neural network model [0107]; (d) compare the predicted dose distribution from the neural network model with the expected dose distribution and adjust the neural network weights and biases to decrease the differences between the predicted dose distribution and the expected dose distribution ([0108], [0119], [0123], [0124] and [0131]); iterate steps (c) through (d) until the differences between the predicted dose distribution and the expected dose distribution reach a predetermined threshold ([0109] and [0124]); and store the trained neural network in the non-transitory machine-readable medium ([0103]-[0105] and Fig. 9A).  Regarding claim 6, the image processing device is configured to input a second set of training data, which comprises an updated set of new patient images corresponding to a particular patient ([0108] and Fig. 9A). Regarding claim 7, the image processing device is configured to input training data, which comprises at least one of a dose distribution, a set of machine parameters to control the radiation therapy device, a measure of quality based on a dose volume histogram, an image contour, a contoured surface in space, functional anatomy, and a signed distance map and combinations thereof to train the initialized neural network model (Figs. 5 and 6 and [0084]-[0086]). Regarding claim 8, the image processing device is configured to input training data, which comprises a function of the dose distribution, wherein the function is at least a square, an exponential, and any invertable mathematical function [0118]. Regarding claim 9, the image processing device is configured to receive the trained neural network stored in the non-transitory machine-readable medium (Figs. 9A and 9B and [0104]-[0106]); input testing data into the trained neural network, the testing data comprising patient records from a population of patients that include medical images, specific anatomical structures, and expected dose distributions (Fig. 9B and [0104]-[0106]); obtain a predicted dose distribution from the trained neural network; and determine an error factor by comparing the expected dose distribution with the predicted dose distribution [0118]. Regarding claim 10, the neural network comprises a deep convolutional neural network (which is a type of artificial neural network “ANN”) [0103].  
Regarding claim 13, Moore discloses a method to predict a radiation therapy dose [0016], the method comprising: receiving one or more three-dimensional medical images from an image acquisition device [0077]; storing the three-dimensional images, a neural network model, one or more three-dimensional anatomy maps, and one or more three-dimensional dose distributions in a non-transitory computer-readable medium ([0015], [0036], [0079] and [0083]); training, by at least one processor, the neural network to predict at least one of a fluence map and a dose map based on the one or more three-dimensional medical images and the one or more three-dimensional anatomy maps and the  or more three-dimensional dose distributions (Figs. 5 and 6, [0071] and [0103]); and generating a three-dimensional dose distribution based on the neural network predictions (Fig. 6; [0104], [0071], [0073] and [0086]). Regarding claim 14, the one or more three-dimensional anatomy maps correspond to one or more medical images and indicate locations of anatomical structures and treatment targets of the patient (Fig. 5; [0086] and [0089]). Regarding claim 15, the three-dimensional anatomy maps comprise at least one of an image contour, a contoured surface in space, a map of functional anatomy, a binary mask corresponding to the structure, and a function of the structure such as a signed distance map (Fig. 5; [0086] and [0089]). Regarding claim 16, the trained neural network model provides a three-dimensional map of fluence (Fig. 6 and [0086]). Regarding claim 17, the image processing device is further configured to: (a) initialize the neural network model with an initial layer configuration, an initial connection configuration, an initial set of weights, and an initial set of biases (Fig. 8; [0104] and [0106]); (b) input training data to the initialized neural network model, the training data comprising patient records from a population of patients that include medical images, specific anatomical structures, and the expected three-dimensional dose distributions ([0103]-[0106] and Fig. 9A); (c) receive a predicted dose distribution from the neural network model [0107]; (d) compare the predicted dose distribution from the neural network model with the expected dose distribution and adjust the neural network weights and biases to decrease the differences between the predicted dose distribution and the expected dose distribution ([0108], [0119], [0123], [0124] and [0131]); iterate steps (c) through (d) until the differences between the predicted dose distribution and the expected dose distribution reach a predetermined threshold ([0109] and [0124]); and store the trained neural network in the non-transitory machine-readable medium ([0103]-[0105] and Fig. 9A). Regarding claim 18, the image processing device is configured to input a second set of training data, which comprises an updated set of new patient images corresponding to a particular patient ([0108] and Fig. 9A). Regarding claim 19, the image processing device is configured to input training data, which comprises at least one of a dose distribution, a set of machine parameters to control the radiation therapy device, a measure of quality based on a dose volume histogram, an image contour, a contoured surface in space, functional anatomy, and a signed distance map and combinations thereof to train the initialized neural network model (Figs. 5 and 6 and [0084]-[0086]). Regarding claim 20, the image processing device is configured to input training data, which comprises a function of the dose distribution, wherein the function is at least a square, an exponential, and any invertable mathematical function [0118]. Regarding claim 21, the image processing device is configured to receive the trained neural network stored in the non-transitory machine-readable medium (Figs. 9A and 9B and [0104]-[0106]); input testing data into the trained neural network, the testing data comprising patient records from a population of patients that include medical images, specific anatomical structures, and expected dose distributions (Fig. 9B and [0104]-[0106]); obtain a predicted dose distribution from the trained neural network; and determine an error factor by comparing the expected dose distribution with the predicted dose distribution [0118]. Regarding claim 22, the neural network comprises a deep convolutional neural network (which is a type of artificial neural network “ANN”) [0103].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791